UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1040


KENNETH KARL HENDERSON,

                    Plaintiff - Appellant,

             v.

FAIRFAX-FALLS CHURCH COMMUNITY SERVICES BOARD; INOVA
HEALTH SYSTEMS; FAIRFAX COUNTY GOVERNMENT,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00825-CMH-MSN)


Submitted: May 31, 2019                                           Decided: June 10, 2019


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Karl Henderson, Appellant Pro Se. Laurie Kirkland, BLANKINGSHIP &
KEITH, PC, Fairfax, Virginia, for Appellee Inova Health Systems.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Henderson appeals the district court’s order dismissing his amended

complaint with prejudice. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Henderson v. Fairfax-

Falls Church Cmty. Servs. Bd., No. 1:18-cv-00825-CMH-MSN (E.D. Va. filed Nov. 15,

2018 & entered Nov. 16, 2018). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2